[synacorlogo.gif]

CHANGE OF CONTROL
SEVERANCE AGREEMENT
THIS AGREEMENT is entered into and effective as of the IPO Date, by and between
William Stuart (the “Executive”) and SYNACOR, INC., a Delaware corporation (the
“Company”). All terms will be as defined in this Agreement.
1.Severance Benefits.
(a)    Cash Severance. Subject to the Executive signing the release described in
section 1(d) and such release becoming effective, in the event that the Company
experiences a Change of Control during the Executive’s employment with the
Company and the Executive is subject to an Involuntary Termination in connection
with or within twelve (12) months following such Change of Control, then the
Company shall pay the Executive a total amount equal to (a) the Executive’s
annual base salary plus (b) the Executive’s annual target bonus amount. Such
annual base salary shall be paid at the rate in effect at the time of the
termination of employment and in approximately equal installments over the
twelve (12) months following the date of the Executive’s termination in
accordance with the Company’s standard payroll procedures. Both the base salary
continuation payments and annual target bonus payments will commence within 60
days after the date of termination and, once they commence, will include any
unpaid amounts accrued from the date of termination. However if such 60-day
period spans two calendar years, then the payments will in any event begin in
the second calendar year.
(b)    COBRA Premiums. The Executive will receive information about the
Executive’s right to continue his or her group health insurance coverage under
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) after the effective
date of the Involuntary Termination. In order to continue the Executive’s
coverage, the Executive must timely file the required election form. In the
event that the Company experiences a Change of Control during the Executive’s
employment with the Company and the Executive is subject to an Involuntary
Termination in connection with or within twelve (12) months following such
Change of Control, the Company will pay the Executive an additional amount
during the twelve (12) months following the Change of Control, paid in
approximately equal installments and in accordance with the Company’s standard
payroll procedures, equal to 100% of the cost of insurance premiums for group
medical and dental coverage under the Company’s group health plan during such
twelve (12) month period for the Executive (and, if applicable, the Executive’s
spouse and other dependents) at the same level of coverage as on the date the
Executive’s employment terminates, using the rates that are then in effect (the
“Additional Payments”). The Additional Payments shall be paid at the same

GDSVF&H\836780.1    
5846195v2

--------------------------------------------------------------------------------



time and in the same manner as the Cash Severance described in Section 1(a)
above. The Additional Payments may be used by the Executive for any purpose,
including but not limited to the purchase of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).
(c)    Vesting Acceleration. In the event that the Company experiences a Change
of Control during the Executive’s service with the Company and the Executive is
subject to an Involuntary Termination in connection with or within twelve (12)
months following such Change of Control, then the Executive will become vested
in an additional number of unvested shares of the Company’s Common Stock,
Company options or other Company equity that have been granted to the Executive,
as applicable, as if the Executive provided another twelve (12) months of
service with the Company following the effective date of the Involuntary
Termination. In no event will the Executive become vested in more Company equity
than was originally issued or granted to the Executive.
(d)    General Release. Any other provision of this Agreement notwithstanding,
Subsections (a), (b) and (c) above shall not apply unless the Executive (i) has
returned all Company property in the Executive’s possession, (ii) has executed a
general release of all claims that the Executive may have against the Company or
persons affiliated with the Company and (iii) has resigned from the Company’s
Board of Directors (the “Board”) or the board of directors of any of the
Company’s subsidiaries, to the extent applicable. The release must be in the
form prescribed by the Company, without alterations. The Company will deliver
the form to the Executive within 30 days after the Executive’s employment
terminates. The Executive must execute the release within the period set forth
in the prescribed form, which period shall not be greater than 60 days after the
Executive’s employment terminates. If the Executive fails to return the release
on or before the deadline prescribed by the Company, or if the Executive revokes
the release, then the Executive will not be entitled to the benefits described
in Sections 1(a), 1(b) or 1(c) above.
(e)    Section 409A. It is the intention of the parties that this Agreement
comply with and be interpreted in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended and the United States Department of Treasury
regulations and other guidance issued thereunder (collectively, “Section 409A”).
Each payment in a series of payments provided to the Executive pursuant to this
Agreement will be deemed a separate payment for purposes of Section 409A. If any
amount payable under this Agreement upon a termination of employment is
determined by the Company to constitute nonqualified deferred compensation for
purposes of Section 409A (after taking into account the short-term deferral
exception and the involuntary separation pay exceptions of the regulations
promulgated under Section 409A which are hereby incorporated by reference), such
amount shall not be paid unless and until the Executive’s termination of
employment also constitutes a “separation from service” from the Company for
purposes of Section 409A. In

GDSVF&H\836780.1    
5846195v2

--------------------------------------------------------------------------------



the event that the Executive has been determined by the Company to be a
“specified employee” for purposes of Section 409A at the time of the Executive’s
separation from service with the Company, any payments of nonqualified deferred
compensation (after giving effect to any exemptions available under Section
409A) otherwise payable to the Executive during the first six (6) months
following the Executive’s separation from service shall be delayed and paid in a
lump sum upon the earlier of (x) the Executive’s date of death, or (y) the first
day of the seventh month following the Executive’s separation from service, and
the balance of the installments (if any) will be payable in accordance with
their original schedule. To the extent any expense, reimbursement or in-kind
benefit provided to the Executive constitutes nonqualified deferred compensation
for purposes of Section 409A, (i) the amount of any expense eligible for
reimbursement or the provision of any in-kind benefit with respect to any
calendar year shall not affect the amount of expense eligible for reimbursement
or the amount of in-kind benefit provided to the Executive in any other calendar
year, (ii) the reimbursements for expenses for which the Executive is entitled
to be reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred, and
(iii) the right to payment or reimbursement or in-kind benefits hereunder may
not be subject to liquidation for any other benefit.
(f)    Non-competition. For the period of 12 months immediately following the
effective date of the Involuntary Termination, the Executive will not directly
or indirectly act in Any Capacity (as defined herein) in or with respect to any
commercial activity which competes or is reasonably likely to compete with any
business that the Company conducts, or demonstrably anticipates conducting, at
any time during the Executive’s employment with the Company (a “Competing
Business”) if the Competing Business is located within the State of New York,
the rest of the United States, or anywhere else in the world. “Any Capacity”
includes, without limitation, to (i) be an owner, founder, shareholder, partner,
member, advisor, director, consultant, contractor, agent, employee, affiliate or
co-venturer, (ii) otherwise invest, engage or participate in, (iii) be
compensated by or (iv) prepare to be or do any of the foregoing or assist any
third party to do so; provided, Any Capacity will not include being a holder of
less than one percent (1%) of the outstanding equity of a public company.
2.    Definitions.
(a)    Definition of “Cause.” For all purposes under this Agreement, “Cause”
means: (i) the Executive’s willful failure substantially to perform his or her
duties and responsibilities to the Company or deliberate violation of a Company
policy; (ii) the Executive’s commission of any act of fraud, embezzlement,
dishonesty or any other willful misconduct that has caused or is reasonably
expected to result in material injury to the Company; (iii) unauthorized use or
disclosure by the Executive of any proprietary information or trade secrets of
the Company or any other party to whom the Executive owes an obligation of
nondisclosure as a result of his or her

GDSVF&H\836780.1    
5846195v2

--------------------------------------------------------------------------------



relationship with the Company; or (iv) the Executive’s willful breach of any of
his or her obligations under any written agreement or covenant with the Company.
The determination as to whether the Executive is being terminated for Cause
shall be made in good faith by the Company and shall be final and binding on the
Executive. The foregoing definition does not in any way limit the Company’s
ability to terminate the Executive’s employment at any time, with or without
Cause or notice.
(b)    Definition of “Change of Control.” For all purposes under this Agreement,
“Change of Control” shall mean:
(i)    The consummation of any merger or consolidation of the Company with or
into another corporation other than a merger or consolidation in which the
holders of more than 50% of the shares of capital stock of the Company
outstanding immediately prior to such transaction continue to hold (either by
the voting securities remaining outstanding or by their being converted into
voting securities of the surviving entity) more than 50% of the total voting
power represented by the voting securities of the Company, or such surviving
entity, outstanding immediately after such transaction;
(ii)    The sale, transfer or other disposition of all or substantially all of
the Company’s assets;
(iii)    A change in the composition of the Board, as a result of which fewer
than 50% of the incumbent directors are directors who either:


(A)     Had been directors of the Company on the date 24 months prior to the
date of such change in the composition of the Board (the “Original Directors”);
or
(B)     Were appointed to the Board, or nominated for election to the Board,
with the affirmative votes of at least a majority of the aggregate of (A) the
Original Directors who were in office at the time of their appointment or
nomination and (B) the directors whose appointment or nomination was previously
approved in a manner consistent with this Paragraph (B); or
(iv)    Any transaction as a result of which any person is the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of securities of the Company representing

GDSVF&H\836780.1    
5846195v2

--------------------------------------------------------------------------------



at least 50% of the total voting power represented by the Company’s then
outstanding voting securities. For purposes of this Subsection (iv), the term
“person” shall have the same meaning as when used in sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended, but shall exclude (i) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company and (ii) a corporation owned directly or indirectly by the stockholders
of the Company in substantially the same proportions as their ownership of the
common stock of the Company.
A transaction shall not constitute a Change of Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(c)    Definition of “Involuntary Termination.” For all purposes under this
Agreement, “Involuntary Termination” means termination of the Executive’s
service to the Company under the following circumstances: (i) termination
without Cause by the Company; or (ii) voluntary termination by the Executive
within 60 days following (A) a material reduction in the Executive’s job
responsibilities, provided that neither a mere change in title alone nor
reassignment following a Change of Control to a position that is substantially
similar to the position held prior to the Change of Control shall constitute a
material reduction in job responsibilities; (B) relocation by the Company of the
Executive’s work site to a facility or location more than 50 miles from the
Executive’s principal work site for the Company at the time of the Change of
Control; or (C) a reduction in the Executive’s then-current base salary by at
least 10%, provided that an across-the-board reduction in the salary level of
all other employees in positions similar to the Executive’s by the same
percentage amount as part of a general salary level reduction shall not
constitute such a salary reduction. Prior to a voluntary termination as defined
in this Subsection, the Executive must provide the Company with written notice
within fifteen (15) days of the initial existence of (A), (B) or (C) above and
the Company will have 30 days after its receipt of such written notice to cure
(A), (B) or (C).
(d)    Definition of “IPO Date.” For all purposes under this Agreement, “IPO
Date” means the effective date of the registration statement filed by the
Company with the Securities and Exchange Commission for its initial offering of
its Common Stock to the public.
3.    Successors.
(a)    Company’s Successors. The Company shall require any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise)

GDSVF&H\836780.1    
5846195v2

--------------------------------------------------------------------------------



to all or substantially all of the Company’s business and/or assets, by an
agreement in substance and form satisfactory to the Executive, to assume this
Agreement and to agree expressly to perform this Agreement in the same manner
and to the same extent as the Company would be required to perform it in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets or
which becomes bound by this Agreement by operation of law.
(b)    Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
4.    Miscellaneous Provisions.
(a)    Other Severance Arrangements. In the event that the Executive is eligible
to receive severance benefits under this Agreement and another agreement between
the Executive and the Company (each, an “Alternative Agreement”), the Executive
will be entitled to the severance benefits under this Agreement or the
Alternative Agreement, whichever provides the greatest benefits to the Executive
with respect to each type of severance benefit, such as cash payments, COBRA
premiums and vesting acceleration. In no event shall the Executive be entitled
to severance benefits under both this Agreement and an Alternative Agreement
with respect to the same type of severance benefit. For example, if an event
occurred that triggered the severance benefits under this Agreement and full
vesting acceleration under the Executive’s stock option agreement, then the
Executive would still receive the benefits described in Sections 1(a) and 1(b)
of this Agreement and the full vesting acceleration under the Executive’s stock
option agreement. For the avoidance of doubt, if an event triggered the
severance benefits under this Agreement and an Alternative Agreement that
provided for six months of base salary as a severance benefit, then the
Executive would be entitled to the cash payments under Sections 1(a) and 1(b) of
this Agreement but not the six months of base salary under the Alternative
Agreement because with respect to cash payments, this Agreement provided greater
benefits.
(b)    Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid or deposited with Federal Express
Corporation, with shipping charges prepaid. In the case of the Executive, mailed
notices shall be addressed to him or her at the home address which he or she
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.

GDSVF&H\836780.1    
5846195v2

--------------------------------------------------------------------------------



(c)    Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
(d)    Withholding Taxes. All payments made under this Agreement shall be
subject to reduction to reflect taxes or other charges required to be withheld
by law.
(e)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(f)    No Retention Rights. Nothing in this Agreement shall confer upon the
Executive any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
any subsidiary of the Company or of the Executive, which rights are hereby
expressly reserved by each, to terminate his or her service at any time and for
any reason, with or without Cause.
(g)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of New York (other
than their choice-of-law provisions).

GDSVF&H\836780.1    
5846195v2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.




SYNACOR, INC.



GDSVF&H\836780.1    
5846195v2